      Case 4:21-cv-00027 Document 6 Filed on 01/19/21 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 GEORGE FLORES, ET AL.,                              §       CIVIL ACTION NO.: 4:21−cv−00027
                                                     §
 Plaintiff,                                          §
                                                     §
 v.                                                  §
                                                     §
                                                     §
 ACCC GENERAL AGENCY, INC. D/B/A                     §       JURY DEMANDED
 ACCC INSURANCE COMPANY,                             §
                                                     §
 Defendant.                                          §
                                                     §


                PLAINTIFFS’ CERTIFICATE OF INTERESTED PARTIES


       In accordance with the Court’s Order for Conference and Disclosure of Interested Parties

(Dkt. 3), Plaintiffs’ George Flores, et. Al. file this Certificate of Interested Parties, listing all

persons, associations of persons, firms, partnerships, corporations, affiliates, parent corporations,

or other entities. The following persons and legal entities have a financial interest in the outcome

in the above-styled and numbered matter:

       1.      George Flores – Plaintiff;

       2.      Arthur Vasquez – Plaintiff;

       3.      Beatriz Guerra – Plaintiff;

       4.      Carlos Leonardo Delcid – Plaintiff;

       5.      Gail Crumes – Plaintiff

       6.      Gwendolyn Goffney – Plaintiff

       7.      Leslie Diaz – Plaintiff

       8.      Leslie Sandoval – Plaintiff
       Case 4:21-cv-00027 Document 6 Filed on 01/19/21 in TXSD Page 2 of 4




        9.       Luiz Meza – Plaintiff

        10.      Melanie Whitcomb – Plaintiff

        11.      Monica Jackson – Plaintiff

        12.      Paula Herrera – Plaintiff

        13.      Rory O’Gorman – Plaintiff

        14.      Sylvia Rodriguez – Plaintiff

        15.      Todd Schaffer - Plaintiff

        16.      Alfonso Kennard, Jr. – Attorney-in-Charge for Plaintiff;

        17.      Cristabel Jimenez – Of Counsel for Plaintiff;

        18.      Kennard Law, P.C. – Counsel for Plaintiff;

        19.      ACCC General Agency, Inc. d/b/a ACCC Insurance Company – Defendant;

        20.      Counsel for Defendant; and

        21.      All persons and entities listed on Defendant’s Certificate of Interested Parties.



                                                Respectfully submitted,


                                                (Signature on next page)




Plaintiff’s Certificate of Interested Parties                                                        2
       Case 4:21-cv-00027 Document 6 Filed on 01/19/21 in TXSD Page 3 of 4




                                                ______________________

                                                Alfonso Kennard, Jr.
                                                Texas Bar No. 24036888
                                                Federal Bar ID 713316
                                                2603 Augusta Dr., Suite 1450
                                                Houston, Texas 77057
                                                Telephone: (713) 742-0900
                                                Facsimile: (713) 742-0951
                                                Email: alfonso.kennard@kennardlaw.com
                                                ATTORNEY-IN-CHARGE FOR PLAINTIFF




Plaintiff’s Certificate of Interested Parties                                           3
       Case 4:21-cv-00027 Document 6 Filed on 01/19/21 in TXSD Page 4 of 4




                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of January, 2020, a true and correct copy Plaintiff’s
Certificate of Interested Parties was filed with the Court and served on counsel for Defendant via
its Registered Agent:

        Via CMRRR
        Ross E. Bennett Jr.
        390 Benmar Drive, Suite 225
        Houston, TX 77060




                                                     _______________________________
                                                     Alfonso Kennard, Jr.




Plaintiff’s Certificate of Interested Parties                                                     4
